Citation Nr: 1605468	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  07-26 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a cervical spine disability prior to December 22, 2011.

2.  Entitlement to a total disability evaluation based on individual unemployability (TDIU) based only upon posttraumatic stress disorder (PTSD).

3.  Entitlement to special monthly compensation (SMC) at the housebound rate.   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1984 to June 1994 and from December 1995 to September 1996.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision of the Department of Veterans Affairs Regional Office (RO) in Winston Salem, North Carolina.

In a September 2013 decision, the Board denied the claim for entitlement to an increased rating in excess of 70 percent for a psychiatric disability to include posttraumatic stress disorder (PTSD) and a depressive disorder, and also denied entitlement to a rating in excess of 10 percent prior to December 22, 2011 for a cervical spine disability.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  The Court issued a Memorandum Decision affirming the Board decision to denied a disability rating for a psychiatric disability in excess of 70 percent, but set aside the part of the Board's decision the implicitly denied TDIU based solely of the Veteran's psychiatric disability which would entitle him to SMC, and the part of the Board decision that denied a disability rating in excess of 10 percent for a cervical spine disability prior to December 22, 2011.  

In this regard, although not certified by the agency of original jurisdiction, because the issue of TDIU is a part of a claim for a higher rating, the Board must adjudicate whether a TDIU is warranted due to the Veteran's PTSD alone.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Further, in light of the decisions of the United States Court of Appeals for Veterans Claims (Court) in Buie v. Shinseki, 24 Vet. App. 242, 250   (2011) and Bradley v. Peake, 22 Vet. App. 280 (2008), the Board must consider the Veteran's entitlement to special monthly compensation at the housebound rate. As such, the Board has identified the issues as stated on the title page.

The issue of entitlement to a rating in excess of 10 percent for a cervical spine disability prior to December 22, 2011 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's psychiatric disability is rated at 70 percent disabling; and, there is evidence that this disability alone renders the Veteran individually unemployable.

2.  In addition to his PTSD, the Veteran is service connected for multiple disabilities that combine for a 70 percent schedular rating.


CONCLUSIONS OF LAW

1.  The criteria for a grant of TDIU based solely on PTSD have been met. 38 U.S.C.A. 38  U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.19 (2015).

2.  The criteria entitlement to SMC at the housebound rate have been met.  
38 U.S.C.A. § 1114(s) (West 2014); 38 C.F.R. § 3.350(i) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that the Veteran in this case has been in receipt of a TDIU since January 20, 2005 based on the RO's determination the his service connected disabilities combined rendered him unemployable.  As noted by the Court's June 2015 Memorandum Decision, the Board's September 2013 decision failed address whether the Veteran was entitled to TDIU based solely on his psychiatric disability which in effect, prejudiced the Veteran because such a determination would entitle the Veteran to special monthly compensation (SMC) pursuant to 38 U.S.C.A. § 1114(s) (West 2014).  The Court additionally noted that 38 U.S.C.A. § 1114(s) permits a TDIU rating based solely on a single disability to satisfy the first statutory requirement of a total rating and noting that the second requirement that a disability for disabilities independently be rated at 60 percent can be satisfied by combined ratings.  Bradley v. Peake, 22 Vet. App. 280 (2008).  

TDIU is provided where the combined schedular evaluation for service-connected diseases and disabilities is less than total, or 100 percent.  38 C.F.R. § 4.16(a) (2015).  As noted above, the Veteran has been in receipt of a TDIU since January 2005.

The Veteran is currently in receipt of a 70 percent rating for a psychiatric disability, a 40 percent rating for radiculopathy associated with a cervical spine disability, a 30 percent rating for a cervical spine disability, a 10 percent rating for gastroesophageal reflux disease, a 10 percent rating for headaches, a 10 percent rating for hypertension, a 10 percent rating for a lumbar spine disability, and a non-compensation rating for status post varicocelectomy.  The Veteran has a combined schedular rating of 90 percent in addition to a TDIU.  His combined schedular rating, independent of his PTSD, is 70 percent.

SMC at the housebound rate is warranted if the Veteran has a service-connected disability rated as total, and (1) has additional service-connected disability or disabilities independently ratable at 60 percent or more, or, (2) by reason of such Veteran's service-connected disability or disabilities, is permanently housebound.  This requirement is met when the Veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C. § 1114(s) (West 2014); C.F.R. § 3.350(i) (2015).

The Board notes that 38 U.S.C. § 1114(s) permits that a TDIU based on a single disability can satisfy the statutory requirement of a total rating.  Bradley v. Peake, 22 Vet.App. 280 (2008).  

A May 2005 VA examination report shows that examiner diagnosed the Veteran with PTSD and depressive disorder, not otherwise specified (NOS) and opined that the Veteran's irritability, depressed mood, sleep disturbance, and limited capacity to tolerate stress rendered him not capable of performing employment either sedentary or active.

A December 2011 VA examination report shows that the examiner diagnosed the Veteran with moderate to severe PTSD and moderate major depressive disorder and also reported that the Veteran's psychosocial functioning was moderate to severe.  With regards to whether the Veteran's psychiatric disability alone caused an inability to follow a substantially gainful occupation, the examiner remarked that he could not reach such a conclusion for the Veteran's mental disorder alone.  The examiner did report that the Veteran's psychiatric disability would lead to work related problems if the Veteran was employed such as fatigue, psychomotor retardation, apathy, anhedonia, that would all cause the Veteran to perform task significantly more slowly than would be required resulting in noticeably decreased productivity and reliability.  The examiner also noted that difficulty concentrating, intrusive thoughts of traumatic incidents, and efforts to avoid such thoughts, would cause the Veteran to lose focus and not be able to maintain task persistence for minutes at a time, at least twice a day.  Additionally, irritability, hypervigilance, a feeling of detachment or estrangement from others, and a restricted range of affect, would cause the Veteran to have difficulty forming cooperative and effective working relationships with supervisors and co-workers to a moderate degree.  

The Board has given consideration to both the positive and negative evidence of record and finds that the overall evidence to be at least in relative equipoise on the question of whether the psychiatric disability alone, caused the Veteran to become unemployable.  There is competent and credible medical evidence unfavorable and favorable to the Veteran's claim.  Both the May 2005 VA examiner that provided a positive nexus opinion and the December 2011 VA examiner that provided a negative nexus opinion were each supported by thorough rationales and consideration of the Veteran's history.

Here, the Board notes that the Veteran's evaluation for his psychiatric disability is 70 percent and that the evidence is in relative equipoise as to whether this disability alone render the Veteran individually unemployable.  The Veteran has additional service-connected disabilities independently ratable at 70 percent.  Therefore, the Veteran has a service-connected disability rated as total (psychiatric disability), and has additional service-connected disabilities independently ratable at 70 percent.  38 U.S.C. § 1114(s) (West 2014); 38 C.F.R. § 3.350(i) (2015).  Therefore, the Board finds that SMC based on the housebound rate is warranted.  


ORDER

Entitlement to a TDIU based solely on PTSD is granted.

Entitlement to SMC at the housebound rate is granted.  


REMAND

With regard to the Veteran's claim for entitlement to a rating in excess of 10 percent for a cervical spine disability prior to December 22, 2011, the Court, in the June 2015 Memorandum decision set aside the Board decision denying the increased rating.  The Court determined that the Board clearly erred by relying on a May 2005 VA spine examination report that was inadequate because it failed to address functional loss due to flare ups and failed to consider function loss due to the pain or due to flare ups as required by 38 C.F.R. § 4.40 (2015).  The Court specifically noted that the May 2005 examiner nor the Board addressed any functional loss due to flare ups.  Additionally, it was noted that the examiner opined that it would be speculative to estimate range of motion loss with flare ups but that the Board failed to seek clarification or explain why such clarification was necessary.  

Therefore, a remand is necessary in order to provide the Veteran with a VA examination and retrospective opinion concerning the cervical spine disability prior to December 22, 2011.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA spine examination, by an examiner with the proper expertise, to determine the severity of his cervical spine disability.  The examiner must review the claims file as well as all previous VA examination reports and must note that review in the report.  The examination report should note consideration of the Veteran's documented medical history and assertions.  
   
(a)  The examiner is asked to provide a retrospective opinion as to the severity of the Veteran's cervical spine disability prior to December 22, 2011.  The examiner should make specific findings as to the functionally limitations the Veteran experienced prior to December 22, 2011 to include pain on motion, weakness, excess fatigability, or incoordination associated with use of the neck.  The examiner should indicate whether, and to what extent, the Veteran experienced functional loss of the neck due to pain or any of the other symptoms during flare-ups or with repeated use prior to December 22, 2011.  To the extent possible, the examiner should express any additional functional loss prior to December 22, 2011 in terms of additional degrees of limited motion.  

b)  The examiner must express (as much as possible) the degree of functional loss prior to December 22, 2011, that the Veteran had during flare-up in terms of whether the pain during flare-ups caused decreased or abnormal excursion, strength, speed, coordination, or endurance.  The examiner must provide an estimate of the range of motion that remained during the flare-ups a far as performing the normal working movements of his spine with normal excursion, strength, speed, coordination, and endurance.  If the examiner concludes that an estimate of the range of motion during flare ups prior to December 22, 2011 cannot be provided without resorting to mere speculation, the examiner must support that opinion with a full and complete explanation as to why they cannot provide the requested opinion without resort to mere speculation. 

3.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


